209 F.3d 1035 (7th Cir. 2000)
Richard CULLOM,    Plaintiff-Appellee,v.Jesse BROWN, Secretary, Department of Veterans Affairs, Defendant-Appellant.
No. 99-1178
In the  United States Court of Appeals  For the Seventh Circuit
Argued September 29, 1999Decided April 20, 2000

Appeal from the United States District Court  for the Northern District of Illinois, Eastern Division.  No. 96 C 1925--Morton Denlow, Magistrate Judge.[Copyrighted Material Omitted]
Before Harlington Wood, Jr., Manion, and Evans, Circuit  Judges.
Manion, Circuit Judge.


1
After what appeared to be  a successful period of employment as a civilian  Navy employee, Richard Cullom accepted a position  with the Hines VA Hospital as a staffing  specialist. But he soon became dissatisfied with  his employment situation and over a period of  time he filed several EEO complaints against the  Veterans Administration (VA) for discrimination.  In the hope of avoiding future complaints,  superiors at the hospital ordered Cullom's  immediate supervisor to overrate him on his  performance evaluations. This did not work.  Cullom ultimately sued the VA for race and  employment discrimination, this time claiming  that by overrating him, it made him ineligible  for a remedial program that supposedly would have  accelerated his advancement to a higher grade.  The district court noted that "the case presents  the novel question of whether Plaintiff was  retaliated against by receiving a favorable work  evaluation while being refused promotion.  Alternatively, the case raises the question of  whether Plaintiff was retaliated against by  reason of Defendant's failure to provide  Plaintiff with an honest evaluation and the  remedial benefits to which he was then entitled."  Cullom v. Brown, 27 F. Supp. 2d 1089, 1090-91  (N.D. Ill. 1998). The district court concluded  that the unwarranted favorable ratings  constituted retaliation in violation of Title  VII, and awarded Cullom $1500 in damages plus  attorney's fees and costs. We conclude that  giving Cullom a rating higher than he deserved  may have been a poor and even dishonest policy,  but it was not unlawful retaliation. We therefore  reverse.

I.  Facts

2
Richard Cullom is a 55-year-old black man and an  honorably discharged veteran. Prior to coming to  the VA, he had jobs in both the public and  private sectors (including one stint as an EEO  specialist for the United States Army).  Immediately before joining the VA, Cullom worked  as a civilian for the Navy, where he was  eventually promoted to the GS-11 level. While at  the Navy, Cullom was rated "fully successful" at  both the GS-9 and GS-11 levels.1


3
As the district court noted, Cullom has had a  "rocky employment history with the VA." Id. at  1091. It hired him in September 1990 as a GS-9  staffing specialist on a temporary appointment  (not to exceed one year). Six months into this  assignment, his immediate supervisor, a black  female, thought Cullom's work was unacceptable  and fired him effective March 21, 1991. Cullom  filed an EEO complaint (his first), alleging that  his supervisor had discriminated against him on  the basis of his sex by depriving him of the  proper training. The VA settled his complaint in  October 1992. Under the settlement, the VA  reinstated Cullom as a full-time GS-9 personnel  staffing specialist, subject to a six-month  probationary period. Significantly, the  settlement "set forth written performance  standards" for him. Id.


4
Although Cullom's GS-9 position, even with his  probationary status, had the potential for  promotion to GS-11, Cullom did not perform well.  His immediate supervisor, Dean Lapcewich, was  frequently displeased with his work. When Cullom  requested a series of training opportunities to  assist him in his new position, Lapcewich  established a comprehensive training program for  Cullom and authorized him to attend training  courses. He also assigned Cullom a senior  staffing specialist who could mentor him and  provide him with on-the-job training. But despite  these efforts, Cullom continued to perform poorly  at the GS-9 level.


5
The VA has five ratings for employee  performance: (1) outstanding; (2) highly  successful; (3) fully successful; (4) minimally  successful; and (5) unacceptable. Under the VA's  Merit Promotion Plan (Merit Plan), promotion is  not guaranteed. An employee must achieve a rating  of at least "fully successful" to be eligible for  promotion and must be in his present position for  at least one year. But simply being eligible does  not make advancement a sure thing. The employee  must also demonstrate the ability to perform the  duties of the next level.2


6
Lapcewich wanted to rate Cullom "minimally  successful" because he felt his work contained  significant and numerous errors, even after his  substantial formal and informal training. Because  of Cullom's probationary status, a "minimally  successful" rating would most likely have  resulted in his termination. At a minimum, it  would have caused Cullom to be placed in a  Performance Improvement Program, or "PIP." This  is, in essence, a remedial program for employees  who are not performing up to standards (those who  receive a performance rating below "fully  successful"). It affords sub-par employees the  opportunity to improve or develop skills. But  this "opportunity" is double-edged. Placement in  a PIP also places the employee on probation,  subject to termination. At oral argument, the VA  pointed out that for many employees it is the  last stop before dismissal.


7
Fearing another EEO complaint if Cullom were to  receive the lower rating, Lapcewich's supervisor-  -who was required to sign off on employee  evaluations--rejected Lapcewich's proposed  "minimally successful" recommendation. He instead  directed Lapcewich to overrate Cullom as "fully  successful." Lapcewich rated Cullom accordingly  and did not advise him of the "minimally  successful" level of performance he was really  exhibiting at the GS-9 level. Lapcewich did,  however, meet with Cullom to discuss performance  standards, although Cullom refused to sign a form  indicating that he had received the standards.


8
The strategy of appeasement, if it can be called  a strategy, did not work. In September 1993,  Cullom filed a second EEO complaint. He alleged  that Lapcewich and other VA managers had  retaliated against him for his prior EEO  complaint by not promoting him to the level that  he had held in the Navy, GS-11. He alleged  Lapcewich knew about his Navy background, yet  "remained completely driven to make me compete  again for the grade I previously had."


9
In December, while Cullom's second EEO complaint  was pending, Lapcewich gave Cullom his mid-year  performance review. As before, Lapcewich thought  Cullom was not performing at the GS-9 level. But  again, aware of Cullom's complaint, higher  supervisors directed Lapcewich to overrate him as  "fully successful." Lapcewich did so, rather than  place Cullom in a PIP on probationary status, as  a lower rating would have required. Again,  Lapcewich did not inform Cullom of his true level  of performance. But he did tell him that he was  making too many mistakes, that his work required  too much review, and that he took too long on a  relatively minor project.


10
In April 1994, the VA settled Cullom's second  complaint by agreeing to place him in a nine-  month, off-site program designed to train  "personnel interns" who were usually GS-7s.  Placing Cullom in this program was the idea of  Cullom's EEO investigator who concluded, after  reviewing Cullom's personnel file, that the  program would provide Cullom with basic personnel  skills (skills Cullom had contended that he did  not possess due to inadequate training). The  settlement, however, did not mention the  possibility of promotion to GS-11.


11
After the off-site training got underway,  Lapcewich evaluated Cullom for the most recent  rating period (which had ended shortly before  Cullom's departure). He concluded that Cullom  still had not been performing at the GS-9 level.  Yet, for at least the third time, Lapcewich's  superiors rejected his proposed rating of  "minimally successful" and directed him to rate  Cullom "fully successful." The undisputed motive  for overrating Cullom was to placate him so he  would not file another EEO complaint.


12
At the end of the off-site training in February  1995, the training supervisor concluded that  Cullom had "successfully completed" the intern  program. Although this supervisor thought that  Cullom exhibited a poor attitude and that his  work was worse than that of his (GS-7) training  partner, he nevertheless stated that Cullom would  be "an excellent candidate for placement" at a VA  facility. In April, Cullom returned to the Hines  facility.


13
In spite of efforts that could generously be  described as trying to give Cullom the benefit of  the doubt (for example, the VA once again  assigned him a mentor), Cullom filed a third EEO  complaint. He demanded performance standards and  a retroactive GS-11 promotion. When Cullom and  the VA were unable to resolve the complaint,  Cullom filed this lawsuit, alleging he was denied  a GS-11 promotion because of his race and in  retaliation for his prior EEO complaints.


14
While the lawsuit was pending, Cullom continued  to work as a GS-9, and his supervisors continued  to complain about his performance. His new  supervisor, Claire Hajduk, did not believe that  Cullom had demonstrated the ability to perform  GS-11 work, as the VA's Merit Plan requires for  promotion. In November 1996, Hajduk nevertheless  convinced her supervisor to sign off on Cullom's  promotion by stating that she believed it might  finally "jump-start" him to perform better and  because she would then be better able to evaluate  whether he was really unable to do GS-11 work.  Again, when rating time came around, Hajduk (like  Lapcewich before her) did not want to rate Cullom  "fully successful." But because her supervisor  would not allow a lower rating, Hajduk rated  Cullom's performance as "fully successful" at his  new grade of GS-11.


15
Finally, in November 1997, Blanche Phillips, a  black female, began supervising Cullom. Cullom  continued to perform poorly in several respects,  and Phillips received numerous complaints about  his work, forcing her to reassign some of his  work. She still gave him a rating of "fully  successful," even though she knew he was  experiencing significant work-related problems.  She testified that Cullom continues to experience  such problems.


16
The district court dismissed Cullom's race  discrimination claim, and his retaliation claim  was tried before a magistrate judge. The VA had  no choice but to admit that it did not follow its  normal procedures in rating Cullom, and because  Cullom had received favorable (although  undeserved) ratings, the court concluded that the  VA failed to present a non-retaliatory reason for  denying him an earlier promotion.3 Of course,  its non-retaliatory reason was that he had not  demonstrated that he was capable of performing at  the next level, but that flew in the face of the  series of formal, favorable evaluations he had  received. The district court essentially  concluded that the VA reacted to Cullom's  litigious nature by "retaliating" against him by  giving him more than he deserved. As the district  court noted, "[b]ut for Plaintiff's complaints to  the EEOC, he would have received the correct  performance evaluation and would have received  the feedback required in order to achieve  promotion. Instead, as a result of his activity,  he was given false evaluations and was denied a  performance improvement plan [PIP] to improve his  work performance, thereby denying him the  opportunity for promotion." Cullom, 27 F. Supp. 2d  at 1096. It concluded that the VA "cannot provide  an employee with satisfactory evaluations and  then deny the same employee a promotion on the  theory that the evaluations are false." Id. at  1097.


17
The usual case of retaliation in violation of  Title VII occurs when an employee suffers an  adverse job action because he complained about  some form of discrimination. No doubt Cullom  filed numerous EEO complaints. And having his  promotion to GS-11 delayed can be labeled a  material adverse job action. But had VA  supervisors not "retaliated" by giving him, an  incompetent employee, undeserved favorable  treatment and evaluations (and ultimately a  promotion to GS-11), he would have likely been  demoted, placed on probation, and quite possibly  terminated. The question before us, then, is  whether it is a violation of Title VII for an  employer to in effect delay kicking someone  upstairs (with more pay and a higher grade level)  instead of kicking him down and possibly out. A  close examination of the statute reveals that  this undeniably poor policy does not violate the  Act.

II.  Discussion

18
Subsection 3(a) of 42 U.S.C. sec. 2000e "has  been construed to prohibit an employer from  pursuing retaliatory measures . . . against an  employee for exercising his or her rights under  Title VII." Reed v. Shepard, 939 F.2d 484, 492  (7th Cir. 1991).4 Under the statute, a  plaintiff must establish three basic elements by  a preponderance of the evidence to prove a claim  of retaliation: (1) that he opposed an unlawful  employment practice; (2) that he was the object  of adverse employment action; and (3) that the  adverse employment action was caused by his  opposition to the unlawful employment practice.  Hamann v. Gates Chevrolet, Inc., 910 F.2d 1417,  1420 (7th Cir. 1990) (citing Klein v. Trustees of  Ind. Univ., 766 F.2d 275, 280 (7th Cir. 1985)).  In order to prove causation, "the plaintiff must  demonstrate that the employer would not have  taken the adverse action 'but for' the protected  expression." Johnson v. University of Wis.-Eau  Claire, 70 F.3d 469, 479 (7th Cir. 1995); see  also McNutt v. Board of Trustees of Univ. of  Ill., 141 F.3d 706, 709 (7th Cir. 1998) (after  1991 amendments to Civil Rights Act, plaintiff  still required to prove "but for" causation to  establish claim of retaliation). This is the  "ultimate inquiry" in evaluating a Title VII  claim. See Heerdink v. Amoco Oil Co., 919 F.2d 1256, 1261 (7th Cir. 1990). But while Title VII  prevents employers from punishing their employees  for complaining about discrimination, it does not  prevent an employer from unjustifiably rewarding  an employee to avoid a discrimination claim. See  42 U.S.C. sec. 2000e-3(a).


19
We review the district court's factual finding  for clear error. Fed. R. Civ. P. 52(a). Brenner  v. Brown, 36 F.3d 18, 19 (7th Cir. 1994). "Our  scrutiny . . . is deferential, but it is not  abject." Carr v. Allison Gas Turbine Div.,  General Motors Corp., 32 F.3d 1007, 1008 (7th  Cir. 1994). "We must distinguish between a  situation in which 'we think that if we had been  the trier of fact we would have decided the case  differently and the situation in which we are  firmly convinced that we would have done so.'"  Turgeon v. Premark Intern., Inc., 87 F.3d 218,  221 (7th Cir. 1996) (emphasis in original)  (quoting Carr, 32 F.3d at 1008).


20
For an employee to prove retaliation, he must  demonstrate that he has suffered some sort of  adverse employment action. Ribando v. United  Airlines, Inc., 200 F.3d 507, 510 (7th Cir.  1999). But as we have often said, "not everything  that makes an employee unhappy is an actionable  adverse action." Id. at 511 (quoting Smart v.  Ball State Univ., 89 F.3d 437, 441 (7th Cir.  1996)). To be "adverse," the action "must be  'materially' adverse, meaning more than 'a mere  inconvenience or an alteration of job  responsibilities.'" Id. at 510 (quoting Crady v.  Liberty Nat'l Bank & Trust Co. of Ind., 993 F.2d 132, 136 (7th Cir. 1993)).


21
Cullom variously complains about three "adverse  actions": his receipt of overly generous (and  thus inaccurate) performance evaluations, his  failure to be placed in a PIP (which would entail  probation and remedial training), and the VA's  failure to promote him more quickly. The first  two can hardly be called "adverse actions."  Overrating an employee may be a misguided way of  avoiding controversy, but it is not an adverse  act, let alone a material one. In fact, when it  comes to performance ratings, most retaliation  claims involve a supervisor underrating a  subordinate for engaging in protected activity.  See Adusumilli v. City of Chicago, 164 F.3d 353,  359 (7th Cir. 1998). Even then, we have held that  negative job ratings, without more, are not  "adverse actions." See Smart, 89 F.3d at 442  ("There is little support for the argument that  negative performance evaluations alone can  constitute an adverse employment action.");  accord Silk v. City of Chicago, 194 F.3d 788,  802-803 (7th Cir. 1999) (listing cases);  Gustovich v. AT&T Communications Inc., 972 F.2d 845, 847 (7th Cir. 1992). Given this precedent,  it would be strange to label as an "adverse  action" evaluations that an employee complains  are "too good."


22
Cullom also claims that his failure to be placed  in a PIP was an adverse action. Recall that such  a placement must be preceded by an unsatisfactory  rating in job performance. True, once demoted to  a PIP, an employee would receive some remedial  training, and a failure to receive training might  be an adverse action. See Pafford v. Herman, 148 F.3d 658, 667 (7th Cir. 1998). But as Cullom  acknowledges, a PIP is a remedial program for  probationary employees. The next step for  employees in PIP could very well be termination,  not promotion. The adversity of an employment  action is judged objectively, and no reasonable  person would call "adverse" an employer's failure  to demote him to a remedial program and place him  on probation. See Brown v. Brody, 199 F.3d 446,  457 (D.C. Cir. 1999); Doe v. Dekalb County Sch.  Dist., 145 F.3d 1441, 1449 (11th Cir. 1998).


23
On the contrary, most employees would claim that  being placed in such a remedial program is an  adverse action. See Adusumilli, 164 F.3d at 358-  59, 363. And we have suggested that being placed  on probation could also be an adverse action. See  Smart, 89 F.3d at 442 (while negative evaluations  alone did not constitute an adverse action, if  plaintiff "had been, as she alleges, put on  probation, we might have a different case before  us."). Thus, if anything, the VA's overly  generous job evaluations saved Cullom from  suffering two potentially "adverse actions,"  demotion and probation. Obviously, there is some  flexibility in defining an "adverse act." See  Ribando, 200 F.3d at 510. But we are not so  flexible that we will bend over backwards and  define as adverse a situation where an employer  overrates an employee, thus preventing the  employee from being placed on probation in a  remedial program that frequently leads to  termination.


24
Cullom leans heavily on Vaughn v. Edel, 918 F.2d 517 (5th Cir. 1990), a case of race  discrimination where the employer, out of fear of  a discrimination claim, overrated the plaintiff  (whose performance nevertheless deteriorated, and  who was eventually fired). In terms of an  "adverse action," however, Vaughn differs in two  critical respects and will not support Cullom.  First, Ms. Vaughn's employer did not give her any  indication, either formally or informally, of her  unsatisfactory performance. Id. at 520 (Ms.  Vaughn was "not in any way formally criticized or  told anything regarding these problems"); id. at  522 ("Had her dissatisfied supervisors simply  counseled Vaughn informally, such counseling  would inevitably have indicated to Vaughn that  her work was deficient."). Second, and as a  result, it did not afford her the opportunity to  improve her performance. Id. ("Texaco did not  afford Vaughn the same opportunity to improve her  performance . . . as it did its white  employees.").


25
By contrast, notwithstanding his inflated  evaluations, the VA frequently advised Cullom  that his work was deficient. See Cullom, 27 F.  Supp.2d at 1091 ("Throughout the course of his  supervision of Plaintiff, Lapcewich expressed  displeasure with the quality of Plaintiff's work  and periodically returned Plaintiff's work with  its deficiencies highlighted."). Further, it gave  him written performance standards (id.), met with  him to discuss these standards (id. at 1092),  granted his request for a tailor-made training  program (id. at 1091), allowed him to take  seminars (id. at 1092), gave him additional,  nine-month off-site training (id.), provided him  mentors on two occasions (see, e.g., id. at  1094), and closely supervised his work (see,  e.g., id.). The VA, then, was not excluding  Cullom "from its efforts to improve efficiency"  in contravention of Title VII. Contrast Vaughn, 918 F.2d at 523. By affording Cullom particular  training and guidance, the VA actually gave him a  better chance to improve his performance. This  "special treatment" gave Cullom the opportunity  to improve his skills without having to bear the  stigma and risk the negative consequences  (probation and possible termination,  respectively) that would have accompanied a PIP.


26
We now turn to Cullom's remaining claim of an  adverse action--the VA's failure to promote him  sooner. Of course, because a failure to promote  affects the rate of pay and the accrual of leave,  denying Cullom an earlier promotion was not only  adverse, it was materially adverse. Thus, it  qualifies as an "adverse action" for purposes of  Title VII (and the VA concedes as much). See  Williams v. Pharmacia, Inc., 137 F.3d 944, 948  (7th Cir. 1998). The question is whether the  district court clearly erred in finding that  Cullom "established a causal link between his  protected expression in filing EEO complaints and  his failure to be promoted." Cullom, 27 F.  Supp.2d at 1095. According to the district court,  that link was the VA overrating Cullom as "fully  successful": he had already filed several EEO  complaints, and VA supervisors hoped to avoid  future filings by giving him inflated ratings.  Id. at 1096. For two reasons, the district court  erroneously concluded that this link showed that  Cullom's EEO filings caused him not to be  promoted earlier.


27
First, the district court held that under the  Merit Plan Cullom's fully successful performance  ratings entitled him to a promotion. Id. Thus, it  concluded, the fact that the VA did not promote  him earlier must have been because it was  retaliating against him for filing EEO  complaints. Id. at 1096-1097. This conclusion is  clearly erroneous. As the district court earlier  found (see n.2 supra), there is no entitlement to  promotion based solely on a job rating. Under the  Merit Plan, a "fully successful" rating is merely  a threshold requirement; an employee who does not  satisfy this minimum criterion is not even  eligible for promotion. If he does satisfy it, he  then has to have shown that he can perform at the  next level.


28
Promotion to the next higher grade in a career-  ladder is not guaranteed and is dependent on the  employee meeting all statutory and regulatory  requirements (i.e. minimum qualifications, time-  in-grade, etc.), the employee's demonstration of  the ability to perform the duties of the next  higher graded position as determined by the  supervisor, and availability of work at the next  higher grade. No employee is eligible to receive  a career-ladder promotion if the employee has a  performance rating of record or special  performance rating of record of less than fully  successful.


29
Id. at 1096 (emphasis added) (setting out  relevant part of Merit Plan). Clearly, Cullom was  not performing up to par when he received his  inflated ratings, let alone up to GS-11 standards  (the district court even credited the VA's  testimony that Cullom has exhibited significant  performance problems throughout his tenure). Id.  at 1091-1093. Given his performance history, the  district court clearly erred in holding that  Cullom's formal ratings, by themselves, showed  that he was performing at the GS-11 level, that  he was thereby entitled to promotion, and thus  "but for" his EEO complaints, he would have been  promoted sooner. See Adusumilli, 164 F.3d at 363-  364 (holding that no rational jury could find  causation based on favorable performance  evaluations because they are "makeweight  evidence" and of "little significance" when there  is so "dramatic a discrepancy between evaluation  and performance").


30
While this error alone is sufficient to reverse,  we should address the more perplexing error in  this case. In order to find retaliation, the  district court had to string together a series of  events linking Cullom's EEO filings to the delay  in his promotion. The district court attempted to  do this, but it misconstrued the last event in  the series:


31
But for Plaintiff's complaints to the EEOC, he  would have received the correct performance  evaluation and would have received the feedback  required in order to achieve promotion. Instead,  as a result of his activity, he was given false  evaluations and was denied a performance  improvement plan [PIP] to improve his work  performance, thereby denying him the opportunity  for promotion.


32
Cullom, 27 F. Supp. 2d at 1096. Recall, though,  that the "adverse action" is not Cullom's failure  to be placed on probation in a PIP (for missing  out on this particular "opportunity for  promotion" under these circumstances does not  qualify as an adverse action); instead it is  Cullom's failure, in fact, to be promoted  earlier. The district court's causation analysis  thus should have continued further.


33
The proper chain is as follows: had it not been  for Cullom's prior EEO activity, he would have  received accurate (lower) evaluations and been  placed in a PIP, and if he had been placed on  probation in such a program, he would have  successfully completed it and developed the  skills necessary to perform at the (next) GS-11  level. It is the last part of this chain that is  the weak link. Nothing in the record shows that  had Cullom been placed in a PIP, he would have  successfully completed it. The evidence, if  anything, indicates just the opposite: Cullom did  not even positively distinguish himself in  performing GS-7 duties at the off-site intern  training program and, for over four years, had  considerable difficulty performing GS-9 duties,  despite the substantial formal and informal  guidance and training he had received. Because  there is not substantial evidence that Cullom  would have successfully completed a PIP, he did  not establish that had he been placed on  probation in this program, he would have, after a  most circuitous route, been promoted earlier. See  Willis v. Marion County Auditor's Office, 118 F.3d 542, 547 (7th Cir. 1997) (plaintiff failed  to produce evidence to establish causation).


34
Moreover, even if the record somehow showed that  Cullom would have successfully completed a  remedial PIP, that would have at best  rehabilitated Cullom's GS-9 skills. There was  certainly no assurance, and likely little  probability, that this more elementary training  would have caused him to develop GS-11 skills.  Thus the district court incorrectly had to  presume that by being placed in a GS-9 PIP,  Cullom would have developed GS-11 skills. This  also was clear error. As to causation, then, the  evidence gives no indication that had Cullom been  rated accurately (as performing  unsatisfactorily), he would have likely been  promoted sooner. Cullom thus has not proven  retaliatory discrimination under Title VII.

III.  Conclusion

35
The district court concluded that the VA  overrated Cullom out of concern that if it gave  him the lower rating he deserved, he would, in  effect, "retaliate" against it by filing another  EEO complaint. Cullom, 27 F. Supp. 2d at 1097  ("one can say that Plaintiff may have used the  EEO complaint system as an offensive weapon and a  threat"). As a policy matter, the VA's behavior  is indefensible. It certainly would have been  better if the VA had had the fortitude to rate  Cullom accurately (although in doing so it would  have probably been risking another EEO  complaint). But Title VII liability does not turn  on ill-advised personnel decisions. Mechnig v.  Sears, Roebuck & Co., 864 F.2d 1359, 1365 (7th  Cir. 1988). And while honesty may be, as the  district court put it, "the best policy," it is  not for a federal court to say that for job  evaluations it is "the required policy." Cullom, 27 F. Supp. 2d at 1090 (emphasis added). See  Wallace v. SMC Pneumatics, Inc., 103 F.3d 1394,  1398 (7th Cir. 1997) (performance evaluations  "serve a variety of purposes, only one of which  is objective evaluation. They are also morale-  builders and motivators."). Thus overrating  Cullom so he would not be placed on probation,  while giving him substantial training and  oversight, was not "retaliatory" discrimination  under Title VII.


36
For the foregoing reasons, the judgment of the  district court is REVERSED and this case is REMANDED  for the district court to enter judgment in favor  of the defendant.



Notes:


1
 "GS" refers to the "government scale" pay levels  "for VA employees paid on salary instead of a per  hour basis." Hughes v. Derwinski, 967 F.2d 1168,  1170 n.1 (7th Cir. 1992).


2
 The district court found that "[t]ypically, an  employee can be promoted to the next level after  fully successfully performing at the previous  level for the prescribed time period. For  instance, although not automatic, a GS-9 can be  promoted to GS-11 following a one-year period of  fully successful performance as a GS-9. In  addition to spending a year at the previous  grade, an employee must also demonstrate the  ability to perform the duties of the next highest  grade." Id. at 1096 (emphasis added).


3
 An employee can establish his employer's intent  to retaliate either directly or indirectly (the  latter way by using the McDonnell Douglas burden-  shifting method). Miranda v. Wisconsin Power &  Light Co., 91 F.3d 1011, 1015 (7th Cir. 1996).  Cullom proceeded under the McDonnell Douglas  framework. After trial, the various presumptions  and burdens of the framework fall out, and the  fact-finder is left with determining whether the  plaintiff has established the ultimate issue of  intentional retaliation. United States Postal  Serv. Bd. of Governors v. Aikens, 460 U.S. 711,  713-716 (1983); St. Mary's Honor Ctr. v. Hicks,  509 U.S. 502, 510-511 (1993). The district court  here erred in sticking with McDonnell Douglas  after trial, but its findings are clear, and  Cullom was able to present his case; thus, we can  review whether he established the ultimate issue.  Contrast Aikens, 406 U.S. at 717 (case had to be  remanded due to district court's requirement that  plaintiff use only direct evidence to prove  discriminatory intent).


4
 "It shall be an unlawful employment practice for  an employer to discriminate against any of his  employees or applicants for employment . . .  because he has opposed any practice made an  unlawful employment practice by this subchapter,  or because he has made a charge, testified,  assisted, or participated in any manner in an  investigation, proceeding, or hearing under this  subchapter." 42 U.S.C. sec. 2000e-3(a).